ORDER

PER CURIAM.
Appellant Elaine Ann Lindsley appeals only from the amount of maintenance granted to her in a decree of dissolution of marriage. We have reviewed the record and the briefs filed by the parties and find the circuit court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no prec-edential value.
The judgment is affirmed in accordance with Rule 84.16(b).